
	
		II
		111th CONGRESS
		2d Session
		S. 2931
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Nelson of Florida
			 (for himself, Mr. Kerry,
			 Mr. Leahy, Mr.
			 Harkin, Mr. Durbin,
			 Ms. Landrieu, Mr. Bingaman, Mr.
			 LeMieux, Mr. Lautenberg,
			 Mrs. Feinstein, Mr. Udall of New Mexico, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To accelerate the income tax benefits for
		  charitable cash contributions for the relief of victims of the earthquake in
		  Haiti.
	
	
		1.Acceleration of income tax benefits for
			 charitable cash contributions for relief of the earthquake in Haiti
			(a)In generalFor purposes of section 170 of the Internal
			 Revenue Code of 1986, a taxpayer may treat any contribution described in
			 subsection (b) made after January 11, 2010, and before February 16, 2010, as if
			 such contribution was made on December 31, 2009, and not in 2010.
			(b)Contribution describedA contribution is described in this
			 subsection if such contribution is a cash contribution made for the relief of
			 victims in areas affected by the earthquake in Haiti on January 12, 2010, for
			 which a charitable contribution deduction is allowable under section 170 of the
			 Internal Revenue Code of 1986.
			
